Citation Nr: 1506687	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  04-37 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for vertigo.

3.  Entitlement to a higher initial disability rating (or evaluation) for bilateral hearing loss, in excess of 0 percent from January 24, 2004, and in excess of 10 percent from January 29, 2008.   

4.  Entitlement to an increased disability rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Carl S. Pittman, Attorney




WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The May 2004 rating decision denied service connection for PTSD and granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) initial disability rating from January 26, 2004.  The June 2008 rating decision denied service connection for vertigo, and denied an increased rating in excess of 10 percent for service-connected tinnitus.

In June 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  

In August 2009, the Board remanded the issues of service connection for PTSD and a higher initial rating for bilateral hearing loss for further attempt to corroborate the occurrence of the claimed stressor event of witnessing a lieutenant being struck and injured by an automobile while stationed in Germany from February 1971 to April  1971, a VA PTSD examination with a medical opinion to assist in verifying the claimed stressor, a VA audiology examination to help determine the current severity of bilateral hearing loss, and subsequent readjudication of the appeal.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

As explained below, the issues of service connection for vertigo and an increased rating in excess of 10 percent for tinnitus are being remanded in order to schedule the Veteran for a videoconference Board hearing a to these issues.  The testimony at the June 2009 Travel Board hearing before the undersigned VLJ only addressed the issues of service connection for an acquired psychiatric disorder (including PTSD) and a higher initial rating for bilateral hearing loss, which were the only issues for which an appeal had been perfected at that time.  The Veteran's mention of worsened ringing of the ears and occasional dizziness at the June 2009 Board hearing in the context of providing testimony related to the initial rating appeal for bilateral hearing loss did not amount to providing testimony for the service connection appeal for vertigo or the increased rating appeal for the separately service-connected and rated disability of tinnitus.  The issues of service connection appeal for vertigo and increased rating for tinnitus were perfected for appeal in December 2009, several months after the June 2009 Board hearing.  The undersigned VLJ also specifically noted for the record that tinnitus was a separate service-connected disability from hearing loss and rated at 10 percent.  See, e.g., June 2009 Travel Board hearing transcript, page 24.  

For these reasons, the Board finds that the Veteran has not already provided testimony before the Board with respect to the issues of service connection for vertigo and an increased rating for tinnitus; therefore, a remand in order to schedule the Veteran for a videoconference Board hearing for those appeals is appropriate.  Furthermore, because the Veteran did not provide testimony before the undersigned regarding the service connection appeal for vertigo and the increased rating appeal for tinnitus at the June 2009 Travel Board hearing, there is no potential for an Arneson panel decision in this case as to these issues.  See Arneson v. Shinseki, 
24 Vet. App. 379 (2011) (interpreting 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before a third VLJ when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, and that all three VLJs be involved in a panel decision).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current initial rating appeal.  The Veteran has been unemployed since 1999 due to residuals of a non-service-connected cerebrovascular accident (CVA).  He does not allege, and the evidence does not otherwise indicate, that he may be unemployable, in whole or in part, due to the service-connected bilateral hearing loss or service-connected disability.  See, e.g., March 2004 VA PTSD examination report (noting the Veteran's report that he had to medically retire in 1999 as a supervisor in a dye department of textile mill following a stroke, and inability to work at the old job due to left-sided stroke and right-sided hemiparesis); see also January 2010 VA audiology examination report (opining that hearing loss should not be a barrier to employment).  
The issues of entitlement to: (1) service connection for vertigo and (2) an increased rating in excess of 10 percent for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during active service, and was not exposed to hostile military or terrorist activity during active service.
  
2.  The Veteran does not have a current Axis I psychiatric diagnosis of PTSD.

3.  There was no psychiatric injury, stressful event, or psychiatric disease during service.

4.  Symptoms of a psychosis were not chronic during service, were not continuously manifested since service, and did not manifest to a compensable degree within the first post-service year.  

5.  The current psychiatric disability, diagnosed as major depressive disorder with psychotic features, was manifested many years after service separation and is not causally or etiologically related to service.  

6.  Service connection for alcohol abuse on a direct basis is precluded by law.  

7.  From January 24, 2004 to January 29, 2008, the Veteran's hearing was manifested by no more than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear with speech recognition scores of 92 percent in the right ear and of 88 percent in the left ear.   

8.  From January 29, 2008, the Veteran's hearing was manifested by no more than Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear with lowest speech recognition scores of 80 percent bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for an initial compensable disability rating for bilateral hearing loss from January 24, 2004 to January 29, 2008, and in excess of 10 percent thereafter, have not been met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the February 2004 notice letter sent prior to the initial denial of the service connection claim for an acquired psychiatric disorder, to include PTSD, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim such as findings, diagnosis, and treatment received from service service to the present time, dates of medical treatment during service, statements from persons who knew of any disability during service, and specific details of the stressful incident in service that resulted in PTSD.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran that he may lose money if he took more than one year to submit the evidence and the appeal was granted because VA would not be able to pay him back to the date of the claim, which adequately addressed the effective date element.  Although the disability rating element was not addressed, the notice defect is harmless error because the appeal is being denied for reasons explained below, and no disability rating will be assigned.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Although the February 2004 notice letter identified the issue as entitlement to service connection for nightmares/PTSD, the notice letter provided in February 2004 was sufficient in providing adequate notice for a broader claim for service connection for an acquired psychiatric disorder, to include PTSD, and the Veteran's attorney has not argued that the notice provided was insufficient.  

Regarding the initial rating appeal for bilateral hearing loss, the Veteran is challenging the initial disability ratings (i.e., staged rating) assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.
Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeals decided herein.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeals, and the record contains sufficient evidence to make a decision on the appeals.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted, to include records from the Social Security Administration (SSA).  Attempts to corroborate the Veteran's claimed in-service stressor event yielded negative responses, as explained below.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the June 2009 Board hearing, the undersigned Veterans Law Judge identified the issues on appeal.  The initial rating appeal includes consideration of a higher rating on both a schedular and extraschedular basis.  The Veteran testified regarding the stressor event that he alleges caused PTSD, and the symptoms and impairment due to hearing loss.  The VLJ explained to the Veteran that the evidence missing from the service connection appeal for PTSD was verification of the claimed in-service stressor event, and suggested that he contact and obtain a statement from a fellow soldier with whom he served in order to provide additional evidence to support the occurrence of the claimed stressor event.  In part due to the hearing testimony, the Board remanded the issues on appeal for further attempts to verify the claimed stressor event and for another VA audiology examination to assess the current severity of the bilateral hearing loss.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.     

The RO provided the Veteran with VA medical examinations in March 2004, March 2008, December 2009, and January 2010.  The examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered the history of the claimed disabilities as provided through interview of the Veteran, and performed thorough examinations of the Veteran.  With the exception of the March 2008 and January 2010 VA audiology examiners, all of the VA examiners reviewed the record.  The January 2010 VA audiology examiner specifically noted the effects of hearing loss on the Veteran's functional impairment and daily life.  Martinak v. Nicholson, 21 Vet. App. 447, 451 (2007).  The VA medical examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  The June 2013 VA audiology examination results were considered and provide adequate evidence of the severity of bilateral hearing loss since the January 2010 VA audiology examination.  For these reasons, the Board finds that the medical examination reports are adequate for the purposes of this adjudication, and there is no need for further medical examination or medical opinion.   

Neither the Veteran nor the attorney has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with alcohol abuse and major depressive disorder with psychotic features.  A psychosis is a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for alcohol abuse on a direct basis is precluded by law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as a psychosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a Veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

Service Connection Analysis for Psychiatric Disorder including PTSD

The Veteran contends that he has PTSD related to active service.  The Veteran asserts that the stressor event of witnessing a lieutenant being struck and injured by an automobile while serving in Graffinville, Germany in February 1971 with Company B, Second Battalion, 64th Armed Division, United States Army Europe caused him to later develop PTSD.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not engage in combat with the enemy during service and was not exposed to hostile military or terrorist activity during service.  The DD Form 214 and service personnel records reveal that the Veteran served as an armorer/unit supply specialist during his period of active service, had foreign service in Germany from November 1970 to July 1972, is in receipt of no military citations that denote combat service, and is not otherwise shown to have had combat service.  The Veteran does not allege that he had combat service or served in an area of hostile military or terrorist activity.  For these reasons, the Board finds that the Veteran did not engage in combat with the enemy during service and does not have combat service as contemplated by 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d), and he does not allege fear of hostile military or terrorist activity as contemplated by 38 C.F.R. § 3.304(f)(3); therefore, the presumptions afforded to combat veterans and to veterans who allege fear of hostile military or terrorist activity are inapplicable in this case.

The Board finds that the occurrence of the claimed in-service stressor event has not been corroborated by credible, supporting evidence.  In August 2009, the Board remanded the service connection appeal for further attempts to verify the Veteran's claimed stressor event of having witnessed a lieutenant being struck by a vehicle and badly injured while serving in Germany.  The AOJ requested any available information that might corroborate the claimed stressor event, and the October 2009 response from the National Personnel Records Center (NPRC) was that there was no mention of the incident in the Veteran's service record.  The July 2010 response from the Defense Personnel Records Information Retrieval System (DPRIS) was that no unit records were located for the 2nd Battalion, 64th Armor, and the military casualty reports from November 1970 to July 1972 were researched and did not document the reported event of a lieutenant injured in an accident in Germany during the reported period.  It was also then noted that information regarding any injuries and medical treatment that the lieutenant may have received during service would be maintained in his official military personnel file, and morning reports submitted by the 2nd Battalion, 64th Armor for 1971 could be searched by the NPRC in order to verify if the lieutenant was injured in an accident in Germany during the period.  In January 2012, the NPRC responded that a search for the morning reports was negative.  
  
The Board next finds that the weight of the evidence is against finding that the Veteran has a current Axis I psychiatric diagnosis of PTSD in accordance with DSM-IV criteria.  After considering the Veteran's claimed stressor event of witnessing a lieutenant being injured in an automobile accident while serving in Germany, reviewing the record, and performing a mental examination of the Veteran, the December 2009 VA examiner diagnosed major depressive disorder with psychotic features and alcohol abuse on Axis I and opined that the Veteran did not have symptoms meeting the criteria for a diagnosis of PTSD.  The December 2009 VA examiner explained that the symptoms discussed during the examination were very consistent with the symptoms documented in the medical record and were accurately diagnosed as major depressive disorder with psychotic features.  The December 2009 VA examiner also noted that the traumatic event reported by the Veteran, while possibly meeting the criteria of a trauma, was questionable due to the Veteran's response, and the Veteran had had close to 200 clinical contacts with VA primary care and mental health since 2000 without mention of the automobile accident involving the lieutenant during service.  The December 2009 VA examiner further commented that it was highly likely that there were some issues of secondary gain involved with the incident during service now being presented as an event that caused anxiety in the Veteran's daily life.  

Because the December 2009 VA examiner had adequate information on which to base the medical opinion and provided adequate rationale for the medical opinion, the December 2009 VA medical opinion is of significant probative value.  VA treating mental health providers similarly diagnosed the Veteran with major depressive disorder, not PTSD. 

The Board notes that the March 2004 VA examiner alternatively diagnosed PTSD on Axis I; however, the March 2004 medical opinion that the Veteran had an Axis I PTSD diagnosis is of lesser probative value than the December 2009 medical opinion above because the March 2004 VA medical opinion was based on the inaccurate factual premise of nightmares during and since service, and sleep disturbance before the 1999 cerebrovascular accident (CVA) as reported by the Veteran.  

The Veteran's report of nightmares during and since service, and sleep disturbance before the 1999 CVA, which was first made many years after service and after the 1999 CVA, is inconsistent with, and outweighed by, other more credible lay and medical evidence of record contemporaneous to service and for many years after service separation, including the Veteran's own statements.  At the January 1972 service separation examination and the March 1976 periodic Reserve service examination performed approximately four years after service separation, the psychiatric system was evaluated as normal.  The earliest psychiatric diagnosis was noted in February 2000, less than a year after the Veteran suffered a CVA in April 1999 resulting in job loss.  At the April 2000 psychological examination performed in connection with a claim for state disability, the Veteran denied having a history of either anxiety or depression and reported only that he fell asleep frequently without mention of service or a history of nightmares.  In August 2000, the Veteran reported that he was irritable, anxious, or sad due to unemployment following a CVA and had difficulty sleeping due to an irregular sleep pattern.  He again made no mention of service or nightmares during and since service.  In October 2000, he specifically denied having recently had upsetting images, memories, or thoughts.  

This evidence, which was generated contemporaneous to service and for many years thereafter and shows psychiatric problems beginning many years after service following a 1999 CVA and resultant job loss, is likely to reflect accurately the Veteran's psychiatric state because the Veteran underwent psychiatric evaluation on several occasions, and received psychiatric treatment during the period, for which purpose he reported his history and examiners would be careful to record an accurate history for treatment purposes; therefore, the Veteran's reported histories during this time are credible, of significant probative value, and weigh against a finding that psychiatric symptoms began during service and continued thereafter.  In contrast, the Veteran's assertion that psychiatric symptoms began during service and continued thereafter was first made many years after service in connection with the current VA disability claim when the memory would be less reliable.  See March 2004 VA examination report (describing the Veteran as an "somewhat unreliable historian").  

The Board also notes a positive PTSD screening test in July 2008; however, the screen was based on answers to four questions and was not a comprehensive mental health evaluation; therefore, it is of lesser probative value than the December 2009 VA medical opinion that psychiatric symptoms do not meet the criteria for a diagnosis of PTSD, which was based on a thorough mental examination of the veteran and consideration of his psychiatric and medical history.  
    
Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced, he is not competent to diagnose a psychiatric disability because the diagnosis of PTSD requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  After evaluating the Veteran, VA mental health care providers who have training in psychiatric matters have determined that the Veteran does not meet the DSM-IV criteria for a psychiatric diagnosis of PTSD.  Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to a PTSD diagnosis is of no probative value and is outweighed by the competent evidence of record showing no PTSD diagnosis.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative; however, where, as here, the overall evidence of record overwhelmingly fails to support a diagnosis of the claimed disability, that holding is of no advantage.  As the weight of the evidence demonstrates that the Veteran does not have PTSD, the preponderance of the evidence is against the claim for service connection for PTSD, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Psychiatric Disability other than PTSD

After reviewing all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that there was a psychiatric injury or psychiatric disease during active service or that chronic symptoms of a psychosis were manifested during active service.  Service treatment records, which are complete, are absent of any complaints of, diagnoses of, or treatment for psychiatric symptoms during service.  As noted above, at the January 1972 service separation examination and the March 1976 periodic Reserve service examination, the psychiatric system was evaluated as normal.  The service treatment records also make no mention of mental distress caused by the Veteran having witnessed a vehicular accident where another soldier was badly injured.  Because the service treatment records were generated contemporaneous to service, they likely reflect accurately the Veteran's mental state during active service, including at service separation; therefore, they are of significant probative value.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The lay and medical evidence shows no continuous symptoms of a psychosis since service separation, including to a compensable degree within one year of service separation.  The evidence shows that there was a twenty-eight year period between service separation in 1972 and diagnosis of a psychiatric disability in 2000.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The weight of the evidence shows that that the current psychiatric disability, which manifested many years after service, is not causally or etiologically related to service.  As stated above, the service treatment records are absent of any complaint of, diagnosis of, or treatment for a psychiatric disability, including symptoms related thereto, during service, and the earliest evidence of a psychiatric diagnosis is not shown until many years after service separation.  There is no competent evidence of a link between the current psychiatric disability and active service.  Rather, the weight of the evidence shows that the current psychiatric disability had its onset approximately in 2000 as a result of the 1999 CVA and the job loss that followed.    

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See generally Kahana, 
24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  The weight of the evidence shows that symptoms of major depressive disorder with psychotic features were not manifested until over two decades after service separation.  Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to a psychiatric diagnosis purportedly related to service is of no probative value and is outweighed by the lay and medical evidence of record showing no psychiatric symptoms, diagnosis, or treatment for many years after service separation, and showing no link between the current psychiatric diagnosis of major depressive disorder with psychotic features and service. 

Although the VA treatment records show current diagnoses of alcohol abuse on Axis I, service connection for alcohol abuse on a direct basis is precluded by law; therefore, service connection for alcohol abuse is not warranted.  38 C.F.R. § 3.301.  

Thus, in summary, the weight of the evidence demonstrates no psychiatric injury, stressful event, psychiatric disease, or chronic symptoms of a psychiatric disability manifested in service; no symptoms of psychiatric disability continuously manifested since service; no psychiatric disability manifested to a compensable degree within a year of service separation; and no relationship between the 
Veteran's current psychiatric disability and service.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for a psychiatric disability other than PTSD must also be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

 Rating Analysis for Bilateral Hearing Loss

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  There are no exceptional patterns of hearing impairment demonstrated in this case.  

Rating Period from January 24, 2004 to January 29, 2008

After review of all the lay and medical evidence of record, the Board finds that the evidence is against finding that an initial compensable disability rating for hearing loss is warranted for the rating period from January 24, 2004 to January 29, 2008.  At the March 2004 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
25
55
60
50
LEFT
25
55
60
60

Pure tone threshold averages were 48 decibels for the right ear and 50 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  

When applying the March 2004 pure tone average and the speech recognition score for the right ear to Table VI, the right ear is assigned a Level I.  When applying March 2004 pure tone average and the speech recognition score to Table VI, the left ear is assigned a Level II.  Applying those levels to Table VII results in a noncompensable (0 percent) rating for the bilateral hearing loss.  

Because a disability rating for bilateral hearing loss in excess of 0 percent is not warranted under DC 6100 (i.e., on a schedular basis) based on the March 2004 VA audiology examination results (i.e., the only audiometric data relevant to the rating period of record), the Board finds that the criteria for a rating in excess of 0 percent for bilateral hearing loss have not been met or approximated for the portion of the rating period from January 24, 2004 to January 29, 2008.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Rating Period from January 29, 2008

After review of all the lay and medical evidence of record, the Board finds that the evidence is against finding that an initial disability rating in excess of 10 percent for hearing loss is warranted for the rating period from January 29, 2008, forward.  At the January 2008 VA audiology consultation examination, pure tone thresholds, in decibels, were recorded as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
30
60
60
65
LEFT
40
65
65
65

Pure tone threshold averages were 54 decibels for the right ear and 59 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent bilaterally.  

When applying the January 2008 pure tone average and the speech recognition score for the right ear to Table VI, the right ear is assigned a Level IV and the left ear is assigned a Level IV.  Applying those levels to Table VII results in a 10 percent rating for the bilateral hearing loss.  

At the March 2008 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
35
60
65
65
LEFT
40
60
65
65

Pure tone threshold averages were 57 decibels for the right ear and 58 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent for the right ear and 84 percent for the left ear.  

When applying the March 2008 pure tone average and the speech recognition score for the right ear to Table VI, the right ear is assigned a Level IV and the left ear is assigned a Level III.  Applying those levels to Table VII results in a 10 percent rating for the bilateral hearing loss.  

At the January 2010 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
30
55
60
60
LEFT
45
60
60
65

Pure tone threshold averages were 51 decibels for the right ear and 57 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent for the right ear and 88 percent for the left ear.  

When applying the January 2010 pure tone average and the speech recognition score for the right ear to Table VI, the right ear is assigned a Level I and the left ear is assigned a Level II.  Applying those levels to Table VII results in a noncompensable (0 percent) rating for the bilateral hearing loss.  

At the June 2013 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
35
70
70
70
LEFT
50
60
65
65

Pure tone threshold averages were 61 decibels for the right ear and 60 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent for the right ear and 84 percent for the left ear.  

When applying the June 2013 pure tone average and the speech recognition score for the right ear to Table VI, the right ear is assigned a Level III and the left ear is assigned a Level III.  Applying those levels to Table VII results in a noncompensable (0 percent) rating for the bilateral hearing loss.  

As such, a disability rating for bilateral hearing loss in excess of 10 percent is not warranted under DC 6100 (i.e., on a schedular basis) based on the results of the VA audiology examinations performed from January 2008 to June 2013 (i.e., the only audiometric data relevant to the rating period of record).  For these reasons, the Board finds that the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met or approximated at any time during the period from January 29, 2008, forward.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Extraschedular Referral Analysis 

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the noncompensable (i.e., 0 percent) schedular rating for bilateral hearing loss from January 24, 2004 to January 29, 2008, and the 10 percent schedular rating thereafter.  The schedular criteria under DC 6100 for hearing loss consider the decibel loss and speech recognition ability resulting from hearing loss in both ears.  Based upon a combination of the percent of speech discrimination and the pure tone threshold average, a Roman numeral is designated for each ear, which represents the severity of hearing impairment for each ear.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  See 38 C.F.R. §§ 4.85 and 4.86; see also 64 Fed. Reg. 25206 (May 11, 1999).  In this case, from January 24, 2004 to January 29, 2008, the Veteran's hearing was manifested by no more than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear with speech recognition scores of 92 percent in the right ear and of 88 percent in the left ear.  From January 29, 2008, the Veteran's hearing was manifested by no more than Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear with lowest speech recognition scores of 80 percent bilaterally.  The schedular criteria specifically provide for a 0 percent rating for the level of hearing impairment demonstrated from January 24, 2004 to January 29, 2008, and a 10 percent rating from January 24, 2008, forward.  

Regarding functional impairment, the Veteran has complained of ringing in the ears, difficulty sleeping due to ringing in the ears, difficulty hearing over the telephone, and difficulty hearing and understanding conversational speech.  The Veteran's ringing in both ears is contemplated by the rating criteria for recurrent tinnitus.  A separate 10 percent schedular disability rating has been awarded for tinnitus; therefore, the same symptomatology may not be separately considered and compensated in the context of bilateral hearing loss.  38 C.F.R. § 4.14 (2014).  The difficulty sleeping has been attributed to the non-service-connected psychiatric disability.  See, e.g., March 2004 and December 2009 VA PTSD examination reports.  

The Veteran's difficulty hearing over the telephone and difficulty hearing and understanding conversational speech are part of, similar to, and like speech discrimination ability.  Speech discrimination is defined as the ability to recognize spoken words, as measured by speech audiometry.  See Dorland's Illustrated Medical Dictionary 527 (30th ed. 2003).  The schedular criteria for evaluating a hearing impairment require consideration of speech discrimination, in addition to audiometric data.  38 C.F.R. § 4.85.  The Veteran's speech discrimination scores as demonstrated at the VA audiology examinations were specifically considered in the assignment of the staged schedular rating (i.e., 0 percent from January 24, 2004 to January 29, 2008, and 10 percent from January 29, 2008).  Thus, the functional impairment of difficulty hearing over the telephone and difficulty hearing conversations is contemplated in the current schedular ratings.  The schedular ratings under DC 6100 fully consider the symptoms and functional impairment resulting from the bilateral hearing loss disability.  The Board finds that the Veteran's complaints of hearing difficulty (over the phone and with conversation) and tinnitus, as well as the functional impairment associated therewith, have been considered under the criteria set forth in the rating schedule.  As the rating criteria reasonably describe the Veteran's disability levels and symptomatology for hearing loss, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

A higher initial disability rating for bilateral hearing loss, in excess of 0 percent from January 24, 2004, and in excess of 10 percent from January 29, 2008, is denied.  


REMAND

Service Connection for Vertigo and Rating Tinnitus

The issues of entitlement to service connection for vertigo and an increased rating in excess of 10 percent for tinnitus are remanded in order to satisfy the Veteran's request for a Board hearing.  On the December 2009 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested to be provided with a Travel Board hearing for the issues of service connection for vertigo and an increased rating for tinnitus.  After being advised that he had been placed on the list of persons awaiting a Travel Board hearing and advised of other hearing options, he responded that he wanted a videoconference Board hearing in lieu of a Travel Board hearing.  See September 2014 response.  Because a Board videoconference hearing has not yet been scheduled as to these issues, a remand is warranted.  

Accordingly, the issues of service connection for vertigo and an increased rating in excess of 10 percent for tinnitus are REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, DC, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


